In an action, inter alia, to recover damages for violation of Judiciary Law § 487, the defendant Chunyu Jean Wang appeals from (1) an order of the Supreme Court, Nassau County (Winslow, J.), dated March 30, 2012, which denied, as untimely, her motion, inter alia, pursuant to CPLR 4404 (a) to set aside a jury verdict on the issue of liability which was in favor of the plaintiff and against her and for judgment as a matter of law, and (2) an order of the same court dated July 5, 2012, which denied her motion for leave to renew.
Ordered that the orders are affirmed, with one bill of costs.
The Supreme Court properly denied, as untimely, the appellant’s posttrial motion, inter alia, pursuant to CPLR 4404 (a) to set aside a jury verdict on the issue of liability which was in favor of the plaintiff and against her and for judgment as a matter of law. On October 14, 2011, immediately following the verdict on liability, the court granted the appellant’s request for *632one month to make her motion. The appellant did not make her motion until November 28, 2011, after the expiration of the one-month period (see CPLR 2211; Scartozzi v Scartozzi, 32 AD3d 1008 [2006]).
The Supreme Court also properly denied the appellant’s subsequent motion for leave to renew, as she failed to set forth new facts which would warrant changing the court’s prior determination (see CPLR 2221 [e]). Skelos, J.P, Dillon, Dickerson and Austin, JJ., concur.